 Case 3:20-mj-00036-JCH Document 3-1 Filed 09/20/20 Page 1 of 1 Pageid#: 16




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION


UNITED STATES OF AMERICA
                                               Case No. 3:20-mj-00036
v.

HAIZHOU HU




                                     ORDER

      After consideration of the United States motion to dismiss the criminal

complaint, the COURT hereby GRANTS the motion.

      It is hereby ORDERED that the above-captioned matter is DISMISSED

without prejudice.



                                      ____________________________________
                                      The Honorable Joel C. Hoppe
                                      United States Magistrate Judge
                                      Western District of Virginia
